 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                     FOR THE EASTERN DISTRICT OF CALIFORNIA
 8
 9   Brandy Brewer,                                      No. CV-1:16-1091-SMM
10                    Plaintiff,                         ORDER
11   v.
12   Leprino Foods Company, Inc.,
13                    Defendant.
14          This matter is set for a jury trial on April 1, 2019. Accordingly, the parties shall file
15   a finalized Jury Questionnaire with the Court on or before Wednesday, March 27, 2019.
16   Additionally, the Court will ask the jurors the attached standard voir dire questions during
17   live voir dire. The Jury Questionnaire shall not duplicate these standard questions, with the
18   exception that the Jury Questionnaire shall ask the jurors for their current and former
19   employment to enable prescreening for employment at Defendant Leprino Foods
20   Company, Inc. In addition to prescreening for employment, the Court intends to prescreen
21   the jurors for their availability for trial – namely, whether the jurors can serve on a jury for
22   two weeks. Thus, the parties shall include a question for this purpose in the Jury
23   Questionnaire.
24          Moreover, the Court anticipates that the parties intend to attach their Witness Lists
25   to the Jury Questionnaire to determine whether the jurors are familiar with the potential
26   witnesses in this case. Thus, the parties shall file their final Witness Lists on or before
27   Friday, March 29, 2019. Additionally, the parties shall file their final Exhibit Lists on or
28   before Friday, March 29, 2019.
 1          Based on the foregoing,
 2          IT IS HEREBY ORDERED that the parties shall file a finalized Jury
 3   Questionnaire with the Court on or before Wednesday, March 27, 2019.
 4          IT IS FURTHER ORDERED that the Jury Questionnaire shall not duplicate the
 5   standard voir dire questions attached to this Order, with the exception that the Jury
 6   Questionnaire shall ask the jurors about their current and former employment to enable
 7   prescreening for employment at Defendant Leprino Foods Company, Inc.
 8          IT IS FURTHER ORDERED that the Jury Questionnaire shall inquire into the
 9   juror’s availability to determine whether the jurors are able to serve on a jury for two weeks.
10          IT IS FURTHER ORDERED that the parties shall file their final Witness Lists on
11   or before Friday, March 29, 2019.
12          IT IS FURTHER ORDERED that the parties shall file their final Exhibit Lists on
13   or before Friday, March 29, 2019.
14          Dated this 25th day of March, 2019.
15
16
17                                                       Honorable Stephen M. McNamee
18                                                       Senior United States District Judge

19
20
21
22
23
24
25
26
27
28


                                                  -2-
Please state the following:

1. Juror Number
2. Place of residence – city or town only
3. Marital status
4. Employment – where do you work and type
    of work, how long employed there, (if retired,
    what did you do/ where did you work before
    retirement)
5. Spouse’s employment – place and type of
    work, how long employed there, (if retired,
    what did they do/ where did they work before
    retirement)
6. Number of children, and ages if under 21
7. Have you served on a trial jury before? If so,
    when, where, type (criminal, civil, grand
    jury), nature of case and verdict (if any)
